Exhibit 99.1 Higher One Holdings, Inc. Reports Second Quarter 2015 Financial Results ● Consolidated gross revenue of $45.6 million ● Payments revenue increases 9% ● Data Analytics revenue increases 21% New Haven, CT, August 6, 201 5 – Higher One Holdings, Inc. (NYSE: ONE) (“Higher One” or the “Company”), today announced financial results for the second quarter of 2015. The Company reported second quarter 2015 grossrevenue of $45.6 million compared to $45.5 million in the second quarter 2014. Non-GAAP adjusted diluted EPS was $0.05, compared to $0.05 for the second quarter of 2014. Marc Sheinbaum, President and Chief Executive Officer, said, “I am pleased to see that our Payments and Data Analytics lines of business continue to grow as we work through a challenging operating environment for our Disbursements business. As we head into the fall semester and continue to monitor and plan for the various potential outcomes of the proposedregulations from the Department of Education, we remain focused on delivering the products and services for which our clients rely on us to provide.” GAAP financial results for the second quarter of 201 5 compared to the second quarter of 201 4 : ● Gross revenue increased 0.2% to $45.6 million in the second quarter of 2015 compared to revenue of $45.5 million for the second quarter of 2014 ● The Company recorded breakeven net income for the second quarter of 2015, compared to a net loss of $3.8 million recorded for the second quarter of 2014. The net loss recorded in the second quarter of 2014 reflects an allowance for potential customer restitution of $8.75 million. ● GAAP diluted EPS was breakeven for the second quarter of 2015, compared to a GAAP diluted loss per share of $0.08 for the second quarter of 2014 Non-GAAP financial results for the second quarter of 201 5 compared to the second quarter of 2014 : ● Non-GAAP adjusted EBITDA was $8.0million in the second quarter of 2015, compared to $7.2 million in the second quarter of 2014 ● Non-GAAP adjusted net income was $2.2 million for the second quarter of 2015, compared to $2.5 million for the second quarter of 2014 ● Non-GAAP adjusted diluted EPS was $0.05 for the second quarter of 2015, compared to $0.05 for the second quarter of 2014 1 In addition to consolidated financial information, the Company is providing select financial information for its three lines of business: Disbursements; Payments; and Data Analytics. Business-line financial results for the second quarter of 201 5 compared to the second quarter of 201 4 (in thousands) : ● Disbursements revenue is comprised of both subscription fees for our Refund Management disbursement service as well as the transaction-based sources of interchange and service fees derived through the OneAccount. Disbursements % Change Gross Revenue $ $ -7.1 % Adjusted EBITDA -15.3 % Income from Operations ) ) NM ● Payments revenue is derived through our CASHNet and Campus Solutions products and consists of recurring subscription fees as well as transactional fees generated by payment plan enrollments and payment processing convenience fees. Payments % Change Gross Revenue $ $ % Adjusted EBITDA % Income from Operations ) NM ● Data Analytics revenue is derived through our Campus Labs products and is comprised mostly of subscription fees, accompanied by smaller one-time support and implementation fees. Data Analytics % Change Gross Revenue $ $ % Adjusted EBITDA % Income from Operations % 2 Conference Call Information Higher One will host a conference call at 8:30 a.m. EDT today to discuss second quarter results. The dial in phone number is 866-499-3420 for domestic listeners and 678-562-4219 for international listeners. The conference ID number is 58611746. A live webcast of the conference call, together with a slide presentation that includes supplemental financial information and reconciliations of certain non-GAAP measures to their nearest comparable GAAP measures can be accessed through Higher One’s investor relations website at http://www.ir.higherone.com. In addition, an archive of the webcast will be available for 90 days through the same link. A replay of the call will be available at 855-859-2056 for domestic listeners and 404-537-3406 for international listeners. Please use the passcode 58611746 to access the replay. About Higher One Holdings Higher One Holdings, Inc. (NYSE: ONE) partners with colleges and universities to lower their administrative costs and to improve graduation rates. We provide a broad array of payment, refund disbursement and data analytics and management tools to institutions that help them save money and enhance institutional effectiveness. And for students, we offer financial literacy programs and convenient, flexible and affordable transaction options to help them manage their finances. Higher One’s products and services support more than 1,900 schools and approximately 13 million enrolled students. More information about Higher One can be found at www.ir.higherone.com. Forward-Looking Statements This press release contains statements that constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Management’s projections and expectations are subject to a number of risks and uncertainties that could cause actual performance to differ materially from that predicted or implied. Forward-looking statements may be identified by the use of words such as “expect,” “anticipate,” “believe,” “estimate,” “potential,” “should” or similar words intended to identify information that is not historical in nature. Forward-looking statements contained herein include, among others, statements concerning management’s expectations about future events and Higher One’s operating plans and performance, bank partners, the regulatory environment, banking fees, litigation, sales, and the expected benefits of acquisitions, and such statements are based on the current beliefs and expectations of Higher One management, as applicable, and are subject to known and unknown risks and uncertainties. There are a number of risks and uncertainties that could cause actual results to differ materially from those contemplated by the forward-looking statements.These statements speak only as of the date they are made, and the Company does not intend to update or otherwise revise the forward-looking information to reflect actual results of operations, changes in financial condition, changes in estimates, expectations or assumptions, changes in general economic or industry conditions or other circumstances arising and/or existing since the preparation of this press release or to reflect the occurrence of any unanticipated events.The forward-looking statements in this press release do not include the potential impact of any acquisitions or divestitures that may be announced and/or completed after the date hereof. For further information regarding the risks associated with Higher One’s business, please refer to Higher One’s filings with the Securities and Exchange Commission, including our Annual Report on Form 10-K for the most recent fiscal year end, Quarterly Reports on Form 10-Q and Current Reports on Form 8-K. 3 Use of Non-GAAP Financial Measures This release includes certain metrics presented on a non-GAAP basis, including non-GAAP adjusted EBITDA, non-GAAP adjusted net income, and non-GAAP adjusted EPS. We believe that these non-GAAP measures, which exclude amortization of intangibles, stock-based compensation, and certain non-recurring, non-cash impacts and other adjustments to our results, all net of taxes, provide useful information regarding normalized trends relating to the company’s financial condition and results of operations. Reconciliations of each non-GAAP measure to its closest comparable GAAP measure are included in this press release. Contacts Investor Relations: Patrick Pearson, 203-776-7776 x4421, ppearson@higherone.com Media Relations: Shoba Lemoine, 203-776-7776 x4503, slemoine@higherone.com 4 Higher One Holdings, Inc. Condensed Consolidated Statements of Operations (In thousands of dollars, except share and per share amounts) Three Months Ended June 30, Six Months Ended June 30, Revenue: Account revenue $ 24,341 $ 26,345 $ 61,869 $ 68,007 Payment transaction revenue 11,118 9,835 28,442 24,455 Higher education institution revenue 9,979 9,050 20,405 19,029 Other revenue 151 247 391 542 Gross revenue 45,589 45,477 111,107 112,033 Less: allowance for customer restitution - ) - ) Revenue 45,589 36,727 111,107 103,283 Cost of revenue 21,472 21,102 49,662 48,696 Gross margin 24,117 15,625 61,445 54,587 Operating expenses: General and administrative 17,736 16,015 36,319 31,726 Product development 2,309 1,770 4,080 3,962 Sales and marketing 4,279 4,705 8,442 9,179 Restructuring charge 240 - 240 - Total operating expenses 24,564 22,490 49,081 44,867 Income (loss) from operations ) ) 12,364 9,720 Interest income 20 34 40 53 Interest expense ) Other income 1,203 1,681 1,280 1,759 Net income (loss) before income taxes ) ) 11,052 9,917 Income tax expense (benefit) ) ) 4,189 3,978 Net income (loss) $ 3 $ ) $ 6,863 $ 5,939 Net income (loss) available to common stockholders: Basic $ 3 $ ) $ 6,863 $ 5,939 Diluted $ 3 $ ) $ 6,863 $ 5,939 Weighted average shares outstanding: Basic Diluted Net income (loss) available to common stockholders per common share: Basic $ 0.00 $ ) $ 0.14 $ 0.13 Diluted $ 0.00 $ ) $ 0.14 $ 0.12 5 Higher One Holdings, Inc. Condensed Consolidated Operating Segment Statements of Operations (In thousands of dollars, except share and per share amounts) Three Months Ended June 30, Six Months Ended June 30, Revenue Disbursements $ 25,525 $ 18,736 $ 64,736 $ 61,881 Payments 15,835 14,504 38,132 34,566 Data Analytics 4,229 3,487 8,239 6,836 Total revenues 45,589 36,727 111,107 103,283 Cost of revenue Disbursements 13,374 13,527 30,102 30,059 Payments 7,609 7,169 18,628 17,791 Data Analytics 489 406 932 846 Total cost of revenue 21,472 21,102 49,662 48,696 Gross margin Disbursements 12,151 5,209 34,634 31,822 Payments 8,226 7,335 19,504 16,775 Data Analytics 3,740 3,081 7,307 5,990 Total gross margin 24,117 15,625 61,445 54,587 Operating expenses Disbursements 13,600 12,308 27,178 24,290 Payments 7,777 7,583 15,808 15,473 Data Analytics 3,187 2,599 6,095 5,104 Total operating expenses 24,564 22,490 49,081 44,867 Income from operations Disbursements ) ) 7,456 7,532 Payments 449 ) 3,696 1,302 Data Analytics 553 482 1,212 886 Total income (loss) from operations ) ) 12,364 9,720 Interest income 20 34 40 53 Interest expense ) Other income 1,203 1,681 1,280 1,759 Net income (loss) before income taxes $ ) $ ) $ 11,052 $ 9,917 6 Higher One Holdings, Inc. Condensed Consolidated Balance Sheets (In thousands of dollars, except share and per share amounts) June 30, 2015 December 31, 2014 Assets Current assets: Cash and cash equivalents $ 16,760 $ 40,022 Investments in marketable securities 250 249 Accounts receivable 16,881 8,929 Income receivable 6,409 9,053 Deferred tax assets 3,757 3,719 Prepaid expenses and other current assets 5,311 7,805 Total current assets 49,368 69,777 Deferred costs 6,910 4,187 Fixed assets, net 44,040 46,768 Intangible assets, net 53,272 56,255 Goodwill 67,403 67,403 Loan receivable related to New Markets Tax Credit financing 7,633 7,633 Other assets 3,176 2,523 Restricted cash 2,725 2,725 Total assets $ 234,527 $ 257,271 Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ 2,448 $ 3,339 Accrued expenses 24,962 25,872 Deferred revenue 30,503 25,174 Total current liabilities 57,913 54,385 Deferred revenue and other non-current liabilities 4,238 4,019 Loan payable and deferred contribution related to New Markets Tax Credit financing 8,716 8,871 Debt 59,000 94,000 Deferred tax liabilities 2,839 3,814 Total liabilities 132,706 165,089 Commitments and contingencies Stockholders’ equity: Common stock, $.001 par value; 200,000,000 shares authorized; 59,887,737 shares issued and 47,974,711 shares outstanding at June 30, 2015; 59,570,839 shares issued and 47,657,813 shares outstanding at December 31, 2014 60 60 Additional paid-in capital 188,364 185,588 Treasury stock, 11,913,026 shares at June 30, 2015 and December 31, 2014 ) ) Retained earnings 51,296 44,433 Total stockholders’ equity 101,821 92,182 Total liabilities and stockholders’ equity $ 234,527 $ 257,271 7 Higher One Holdings, Inc. Condensed Consolidated Statements of Cash Flows (In thousands of dollars) (unaudited) Six Months Ended June 30, Cash flows from operating activities Net income $ 6,863 $ 5,939 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 10,866 8,887 Amortization of deferred finance costs 1,158 245 Stock-based compensation 3,517 2,348 Deferred income taxes ) 5,259 Income tax benefit related to exercise of stock options ) ) Other income ) ) Loss on disposal of fixed assets 29 84 Changes in operating assets and liabilities: Accounts receivable ) ) Income receivable 2,644 ) Deferred costs ) ) Prepaid expenses and other current assets 2,494 ) Other assets ) ) Accounts payable ) ) Accrued expenses ) ) Deferred revenue 5,175 5,067 Net cash provided by operating activities 19,660 8,223 Cash flows from investing activities Purchases of fixed assets ) ) Additions to internal use software ) ) Amounts received from restricted cash - 25 Proceeds from development related subsidies - 3,468 Net cash used in investing activities ) ) Cash flows from financing activities Proceeds from line of credit - 15,000 Repayments of line of credit ) ) Payment of deferred financing costs ) - Tax benefit related to exercise of stock options 118 17 Proceeds from exercise of stock options 337 146 Net cash (used in) provided by financing activities ) 5,163 Net change in cash and cash equivalents ) 11,791 Cash and cash equivalents at beginning of period 40,022 6,268 Cash and cash equivalents at end of period $ 16,760 $ 18,059 8 Higher One Holdings, Inc. Unaudited Supplemental Operating Data (In thousands) Three Months Ended June 30, September 30, December 31, March 31, June 30, Refund Management SSE (1) change from prior year period 7% 6% 2% 0% -2% Ending OneAccounts (2) change from prior year period -4% 0% -3% -5% -4% Refund Management SSE is defined as the number of students enrolled at institutions that have signed contracts to use the Refund Management disbursement service by the end of a given period as of the date the contract is signed (using the most up-to-date Integrated Postsecondary Education Data System data at that point in time). Refund Management SSE for all periods other than June 30, 2014 reflects Fall 2013 provisional enrollment data from IPEDS. The effect of updating Refund Management SSE as of September 30, 2014 resulted in a decrease of approximately 112,000 SSE from the enrollment figures prior to that point in time. Ending OneAccounts is defined as the number of accounts with a non-zero balance at the end of a given period. 9 Higher One Holdings, Inc. Unaudited Reconciliation of GAAP Net Income to Non-GAAP Adjusted EBITDA (In thousands) Three Months Ended Six Months Ended June 30, June 30, (unaudited) Net income (loss) $ 3 $ ) $ 6,863 $ 5,939 Interest income ) Interest expense 1,252 792 2,632 1,615 Income tax expense ) ) 4,189 3,978 Depreciation and amortization 5,696 4,432 10,866 8,887 EBITDA 6,452 ) 24,510 20,366 Restructuring charge 240 - 240 - Stock-based compensation expense 1,319 790 3,517 2,348 Allowance for customer restitution - 8,750 - 8,750 Campus Solutions settlement received - ) - ) Adjusted EBITDA $ 8,011 $ 7,184 $ 28,267 $ 29,860 Unaudited Reconciliation of GAAP Net Income and Diluted EPS to Non-GAAP Adjusted Net Income and Adjusted Diluted EPS (In thousands, except share and per share amounts) Three Months Ended Six Months Ended June 30, June 30, (unaudited) Net income (loss) $ 3 $ ) $ 6,863 $ 5,939 Restructuring charge 240 - 240 - Release of state tax valuation allowance ) - ) - Allowance for customer restitution - 8,750 - 8,750 Campus Solutions settlement received - ) - ) Stock-based compensation expense - incentive stock option grants 196 292 493 717 Stock-based compensation expense - non-qualified stock option grants 1,123 498 3,024 1,631 Amortization of acquisition related intangible assets 1,820 1,931 3,639 4,066 Amortization of deferred finance costs 499 122 1,158 245 Total pre-tax adjustments 3,593 9,989 8,269 13,805 Tax rate % Less: tax adjustment 1,418 3,733 3,103 5,039 Adjusted net income $ 2,178 $ 2,485 $ 12,029 $ 14,705 GAAP diluted weighted average shares outstanding 47,951,435 47,198,922 47,887,604 48,189,411 Non-GAAP diluted weighted average shares outstanding 47,951,435 47,955,706 47,887,604 48,189,411 GAAP net income per share (diluted) $ 0.00 $ ) $ 0.14 $ 0.12 Non-GAAP adjusted net income per share (diluted) $ 0.05 $ 0.05 $ 0.25 $ 0.31 10
